10.21

 

EXECUTION COPY

 

 

STUMPAGE AGREEMENT

 

Between

 

 

SCIOTO LAND COMPANY, LLC

 

 

and

 

WICKLIFFE PAPER COMPANY

 

 

December 16, 2005

 

--------------------------------------------------------------------------------


 

STUMPAGE AGREEMENT

 

This Agreement is made as of December 16, 2005, by and between SCIOTO LAND
COMPANY, LLC, a Delaware limited liability company (“Seller”) and WICKLIFFE
PAPER COMPANY, a Delaware corporation (“Buyer”).

 

Recitals

 

Seller desires to sell and Buyer desires to purchase, on the terms and
conditions hereinafter set forth, certain quantities and types of wood fiber
located on certain timberlands owned by Seller.

 

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:

 

Agreement

 

1.             Definitions.  For the purposes of this Agreement the capitalized
terms set forth below shall have the meanings set forth after them.

 

1.1           “Affiliate” shall mean with respect to any Person, any Person
controlling, controlled by, or under common Control with, such Person.

 

1.2           “Annual Buyer Harvesting Notice” shall mean a written notice from
Buyer to Seller to be given not later than October 1 of the year preceding each
Harvesting Year during the Term of this Agreement (beginning with Harvesting
Year 2006) specifying which of the Actual Designated Tracts Buyer will harvest
during the upcoming calendar year.

 

--------------------------------------------------------------------------------


 

1.3           “Annual Purchase Amount” shall mean the volumes of Qualifying
Timber as set forth in Section 2.2 of this Agreement.

 

1.4           “Annual Seller Notice” shall mean the annual notice provided by
Seller to Buyer in accordance with the provisions of Section 3.1.2.1 of this
Agreement.

 

1.5           “Applicable Laws” shall mean, with respect to any Person, all
laws, ordinances, judgments, decrees, injunctions, writs, orders, rules,
regulations, determinations, licenses and permits of any Governmental Authority
applicable to or binding upon such Person or any of its property.

 

1.6           “Base Price Adjustment Date” shall mean January 1, 2006, and each
subsequent second anniversary from such date during the Term of this Agreement.

 

1.7           “Business Day” shall mean any day other than a Saturday, Sunday,
or other day on which banks are authorized to be closed in Kentucky.

 

1.8           “Control” shall mean, with respect to any Person, the power to
direct or cause the direction of the management of such Person, directly or
indirectly, whether through the ownership of voting securities or otherwise.

 

1.9           “Event of Default” shall have the meaning set forth in Section 9.3
hereof.

 

1.10         “Fair Market Timber Value” shall mean the then current fair market
value of a Product as mutually determined by Buyer and Seller.  If Buyer and
Seller are unable to reach mutual determination, then the applicable Fair Market
Timber Value shall be determined in accordance with the Fair Market Timber Value
Mechanism.

 

1.11         “Fair Market Timber Value Mechanism” shall mean the following
procedure used to determine the Fair Market Timber Value of each type of
Qualifying Timber hereunder.  Either Seller or Buyer may initiate commencement
of the Fair Market Timber Value

 

--------------------------------------------------------------------------------


 

Mechanism by notice to the other (a “Mechanism Notice”).  Not later than ten
(10) days following receipt of a Mechanism Notice, Seller and Buyer shall agree
on the Valuation Consultant.  Not later than thirty (30) days following
selection of the Valuation Consultant, each of Seller, Buyer and the Valuation
Consultant shall submit to the others not less than six (6) Qualifying Sales
relating to the then applicable Fair Market Timber Value determination.  The
Fair Market Timber Value of the Qualifying Timber at issue shall be (a) the sum
of (i) the average price per ton of all Qualifying Sales submitted by Seller,
plus (ii) the average price per ton of all Qualifying Sales submitted by Buyer,
plus (iii) the average price per ton of all Qualifying Sales submitted by the
Valuation Consultant, (b) divided by three.

 

1.12         “Force Majeure Event” shall mean any act, omission or circumstance
occasioned by or resulting from any acts of God, acts of the public enemy, wars,
blockades, insurrections, riots, epidemics, infestation, disease, landslides,
lightning, earthquakes, tornadoes, windstorms, volcanoes, fires, storms, floods,
disasters, civil disturbances, explosions, sabotage, governmental actions, the
failure to act of any Governmental Authority, strikes or other labor disputes,
failures or partial failures of any equipment, failure of transportation, an
involuntary ceasing of operations at the Mill for a minimum of thirty (30)
consecutive days, or any other events or circumstances not within the control of
a party hereto which prevents such party from performing its obligations
hereunder; provided, however, that “Force Majeure Event” shall not include (i) a
party’s financial inability to perform, or (ii) an act, omission or circumstance
arising from the negligence or willful misconduct of the party claiming that a
Force Majeure Event has occurred.

 

1.13         “Governmental Authority” shall mean any federal, state, local or
foreign government, political subdivision, agency, board, court, regulatory body
or commission, any

 

--------------------------------------------------------------------------------


 

arbitrator with authority to bind a party at law, or any Person acting lawfully
on behalf of any of the foregoing.

 

1.14         “Hardwood Pulpwood” shall mean pulpwood from hardwood species of
timber.

 

1.15         “Harvesting Plan” shall mean a description of the type of harvest
(such as clear cuts or thins), together with diameter limits and residual basal
area, as applicable.

 

1.16         “Harvesting Year” shall mean the period from January 1, 2006
through December 31, 2006 for calendar year 2006 and January 1 through
December 31 of each year thereafter during the Term of this Agreement.

 

1.17         “Natural Hardwood” means Hardwood Pulpwood from timber stands that
are naturally regenerated.

 

1.18         “Market Region” shall mean all areas which are located within one
hundred forty (140) miles of the Mill.

 

1.19         “Mechanism Notice” shall have the meaning set forth in Section 1.11
hereof.

 

1.20         “Mill” shall mean Buyer’s pulp and paper mill located in Wickliffe,
Kentucky.

 

1.21         “Person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or Governmental Authority.

 

1.22         “Pine Pulpwood” shall mean pulpwood from pine species of timber.

 

1.23         “Plantation Hardwood” means Hardwood Pulpwood from timber stands
that are artificially regenerated.

 

1.24         “Preliminary Designated Tract” shall have the meaning set forth in
Section 3.1.2.1 hereof.

 

1.25         “Product” shall mean the individual types of Timber listed in
Section 1.33  below.

 

--------------------------------------------------------------------------------


 

1.26         “Product Price” shall mean the per ton price for each Product as
set forth on Schedule 1.26(a) attached hereto (the “Base Price”) adjusted up or
down on a quarterly basis beginning January 1, 2006.  An example of the
quarterly price adjustment mechanism is set forth on Schedule 1.26(b) to this
Agreement.  On each Base Price Adjustment Date during the Term of this
Agreement, the Base Price for the applicable Product shall be adjusted to equal
the Fair Market Timber Value for such Product on the applicable Base Price
Adjustment Date.  On each such Base Price Adjustment Date a new “Base Price”
shall be used in determining the Product Price with respect to each Product
until the Base Price is adjusted on the next Base Price Adjustment Date.

 

1.27         “Pulpwood” shall mean Hardwood Pulpwood and Pine Pulpwood.

 

1.28         “Qualifying Sales” shall mean per unit (as opposed to lump sum)
sales of the type of Qualifying Timber at issue made during the six months
immediately prior to the six month period in which the applicable Base Price
Adjustment Date occurs, provided such sales (i) are made within the Market
Region, and (ii) involve not less than 2,000 tons of the type of Qualifying
Timber at issue as to each such sale.

 

1.29         “Qualifying Timber” shall mean Timber which meets or exceeds the
specifications set forth in Schedule 1.29 to this Agreement.

 

1.30         “SMZ’s” shall mean Streamside Management Zones, designated as such
by Seller, and any similar environmentally protected zones so designated during
the Term of this Agreement.

 

1.31         “Saw Logs” means logs cut to be made into solid wood products from
hardwood and pine species of timber that do not include Pulpwood.

 

--------------------------------------------------------------------------------


 

1.32         “Sustainable Forest Practice Standards” shall mean practices
substantially in compliance with standards substantially similar to the
Sustainable Forestry Initiative of the American Forest and Paper Association
(the “AF&PA”) and as that standard may be modified by AF&PA from time to time.

 

1.33         “Timber” shall mean the following types of timber now or hereafter
located on the Timberlands: Hardwood Pulpwood, Pine Pulpwood, Saw Logs.

 

1.34         “Timberlands” shall mean all timberland properties acquired by
Seller from Escanaba Timber LLC on the date hereof and located in the State of
Tennessee.

 

1.35         “TMS” shall mean the publication known as Timber Mart-South, or in
the event TMS is no longer published, a comparable publication mutually
acceptable to Seller and Buyer.

 

1.36         “Valuation Consultant” shall mean either Sizemore & Sizemore of
Tallassee, Alabama or Larson & McGowin of Mobile, Alabama, or if such firms are
no longer in existence, another reputable, professionally qualified Person
meeting all of the following criteria.  Such person (i) is not an Affiliate of
either Seller or Buyer, (ii) during the past two (2) years has not transacted
substantial business with either Seller or Buyer, and (iii) does not have less
than five (5) years experience relating to sales of Timber within the Market
Region.  If Seller and Buyer are unable to agree within thirty (30) days, then
an arbitrator selected pursuant to Subsection 10(b) below shall select such
reputable, professionally qualified Person meeting the foregoing criteria. 
Seller and Buyer shall provide to the Valuation Consultant such information as
the Valuation Consultant shall reasonably request to facilitate the
determinations to be made by the Valuation Consultant hereunder.

 

1.37         “Zones” shall mean the Zone designated in TMS as Tennessee Area 2.

 

--------------------------------------------------------------------------------


 

2.             Agreement to Sell and Purchase.

 

2.1           Quantities to be Sold and Purchased.  Subject to the terms and
conditions of this Agreement, Seller agrees to sell and Buyer agrees to purchase
for each Harvesting Year during the Term of this Agreement all Qualifying Timber
harvested from the Actual Designated Tracts (as hereinafter defined).

 

2.2           Required Product Mix.  With respect to the Timber to be purchased
by Buyer hereunder, Seller shall make available to Buyer the following product
mix for each Harvesting Year during the Term of this Agreement:

 

2.2.1        2006 – 2016.  For the Harvesting Years beginning January 1, 2006
and ending December 31, 2016, the mix of Timber Seller shall make available to
Buyer shall be not less than the volumes in thousands of tons by year in the
following table:

 

Year
Source

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2014

 

2015

 

2016

 

(i)Hardwood Pulpwood

 

50

 

50

 

50

 

50

 

50

 

40

 

30

 

—

 

—

 

—

 

—

 

(ii) Pine Pulpwood

 

35

 

35

 

35

 

35

 

35

 

35

 

35

 

35

 

35

 

35

 

35

 

 

2.2.2        2017 – 2019 - To the extent Buyer exercises its option to extend
the Term pursuant to Section 9.2 below, for Harvesting Years beginning
January 1, 2017 and ending December 31, 2019, the mix of Timber Seller shall
make available to Buyer shall be as follows: 

 

(a)

Pine Pulpwood:

 

not less than 35,000 tons

 

 

 

 

(b)

All Other Products:

 

no minimum requirement

 

--------------------------------------------------------------------------------


 

3.             Designation of Tracts and Determination of Volumes.

 

3.1           Designation of Tracts to Be Harvested.  During the Term of this
Agreement, Seller shall designate the portions of the Timberlands which Seller
shall make available to Buyer for harvesting during each of the next two
Harvesting Years.  A sufficient number of tracts shall be made available so as
to satisfy the obligations of Seller herein to sell to Buyer and Buyer to
purchase from Seller the applicable Annual Purchase Amount.  Seller shall follow
the procedure for designating such tracts hereinafter set forth in this
Section 3.

 

3.1.1        Initial Designation of Tracts to be Harvested.  Schedule 3.1.1
attached hereto and made a part hereof sets forth the portions of the
Timberlands which Seller shall make available to Buyer for the Harvesting Year
commencing January 1, 2006 and the Harvesting Year commencing January 1, 2007.

 

3.1.2        Subsequent Designation of Tracts to be Harvested.  For the
Harvesting Year commencing January 1, 2007, and for all subsequent Harvesting
Years during the Term of this Agreement, the portions of the Timberlands which
Seller shall make available for harvesting shall be determined in accordance
with the following procedure.

 

3.1.2.1     Designation of Potential Harvesting Areas.  On or before the
November 1 prior to the applicable Harvesting Year (e.g. November 1, 2006 for
the Harvesting Year commencing January 1, 2007), Seller shall designate in a
notice to Buyer those portions of the Timberlands which it proposes to make
available to Buyer for harvesting during the subsequent two Harvesting Years
(the “Preliminary Designated Tracts”).  To the extent practicable and not
inconsistent with the silvicultural and long-term management objectives of
Seller, the land which Seller designates as the Preliminary Designated Tracts
shall be distributed relatively uniformly over the four geographical quadrants
(north, south, east and west) of the Timberlands.

 

--------------------------------------------------------------------------------


 

3.1.2.2     Selection of Actual Harvesting Areas.  During the thirty (30) day
period following receipt by Buyer of the applicable Annual Seller Notice, Seller
and Buyer shall meet to discuss any proposed modification to the Preliminary
Designated Tracts which may be reasonably requested by Buyer.  At the end of
said thirty (30) day period, Seller shall notify Buyer of the actual tracts
which Seller will harvest to satisfy the volume requirements of this Agreement
for the applicable Harvesting Year, taking into account said proposed
modifications reasonably requested by Buyer, to the extent practicable (the
“Actual Designated Tracts”), and Seller shall simultaneously therewith deliver
to Buyer a Harvesting Plan for each of the Actual Designated Tracts.

 

3.2           Boundary and Timber Markings.  Within fifteen (15) Business Days
prior to the scheduled commencement of harvesting activities on the applicable
Actual Designated Tract, Seller and Buyer will proceed with the designation of
boundary lines consistent with past practices of MeadWestvaco Corporation, but
Seller reserves the right to designate on the ground (using bright
timber-marking paint) the boundary lines of all such Actual Designated Tracts. 
The boundary lines shall clearly delineate the boundaries of the Actual
Designated Tracts from the boundaries of adjacent land not owned or leased by
Seller, and from the boundaries of other Timberlands not constituting Actual
Designated Tracts for such Harvesting Year.  Seller shall also designate on the
ground (using bright timber-marking paint) all SMZ’s within the Actual
Designated Tracts and any Timber to be removed from such designated SMZ’s.

 

4.             Harvesting Procedures.

 

4.1           Harvesting Schedule.  Following determination of the Actual
Designated Tracts, Buyer shall provide a harvesting schedule to Seller setting
forth approximate start and completion dates relating to harvesting Timber
within each of the Actual Designated Tracts.

 

--------------------------------------------------------------------------------


 

Buyer shall modify said harvesting schedule based upon any reasonable objections
raised by Seller with respect to any of said harvesting dates, said reasonable
objections may be for reasons which include, but are not limited to, (a) a
violation of Sustainable Forestry Certification Requirements, (b) potential
logging damage to the site, such as rutting, or (c) failure to comply with
Sustainable Forestry Initiative regeneration requirements applicable to
harvesting on adjacent lands.  Notwithstanding the foregoing, Buyer shall
harvest the Actual Designated Tracts on the basis of the Annual Buyer Harvesting
Notices provided by Buyer to Seller each calendar year during the Term of this
Agreement, subject to a Force Majeure Event, and subject to the provisions of
Section 4.3 below.

 

4.2           Timber Roads.  Seller shall construct, or cause to be constructed,
at Seller’s sole cost and expense, haul roads (including temporary, winter haul
roads when appropriate) to the Actual Designated Tracts necessary to provide
Buyer in a timely manner with proper access to such Actual Designated Tracts for
its harvesting operations.  Construction of such roads shall be accomplished in
a good and workmanlike manner in compliance with all Applicable Laws so that
Buyer is provided with effective and functional access to all Actual Designated
Tracts for its logging practices.  Following the construction of said roads,
Buyer shall at its sole cost and expense maintain and repair said roads for so
long as it is harvesting on the relevant Actual Designated Tracts.  Upon
completion of harvesting on the relevant Actual Designated Tracts, Buyer shall
leave such roads in a condition equal to or better than their condition prior to
the start of the operation.  All such road maintenance and repair shall be
performed in a manner so as not to violate any Applicable Laws, or with respect
to SMZ’s, so as to comply with best management practices sanctioned by the State
of Tennessee.

 

--------------------------------------------------------------------------------


 

4.3           Timber Harvesting.  Buyer shall harvest (i.e. cut and remove) in
each Harvesting Year, all merchantable Timber as identified in the Harvesting
Plan for the Actual Designated Tracts for such Harvesting Year, subject to a
Force Majeure Event.  Such harvesting operations shall be conducted in
accordance with all Applicable Laws, in a manner consistent with established
industry logging practices, and in compliance with any reasonable additional
guidelines which may be established from time to time by Seller.  Buyer shall
repair all fences or structures damaged by its harvesting operations and shall
leave all roads, fire breaks, property lines, lakes, streams, and drainage
ditches clear of logs, timber, limbs or other debris.  All oil drums, cans,
bottles, cartons, delimbing bars, loading decks, abandoned equipment and other
debris resulting from Buyer’s operations shall be removed from the applicable
portions of the Timberlands upon completion of the harvesting operations at
Buyer’s expense.  If repairs are not made or if the debris is not removed and
cleared within thirty (30) days after notice from Seller to Buyer, then Seller
may undertake such repair or removal for Buyer’s account, and Buyer shall be
liable to Seller for any expense incurred in repairing or removing same.  Buyer
shall not, under any circumstance, bury any material underground nor discharge,
release or otherwise cause the Timberlands or any portion thereof to be affected
by hazardous wastes or hazardous substances.  Buyer shall use normal and
customary care while conducting its harvesting operations so as not to
materially damage the Timberlands.  Buyer acknowledges that a higher degree of
care is required when the site is abnormally wet and that such circumstances may
require Buyer to halt all harvesting activities.  Seller reserves the right to
suspend Buyer’s harvesting operations when Seller deems site damage will result
from continued operations; provided, however, that in the event of such
suspension, Buyer shall be entitled to an extension of the time allotted for its
harvesting operations equal to the number of

 

--------------------------------------------------------------------------------


 

days that the suspension continues.  Seller also reserves the right to suspend
Buyer’s harvesting operations on an Actual Designated Tract when Seller
determines, in the exercise of its reasonable discretion, that Buyer is not
conducting harvesting operations on the Actual Designated Tract in accordance
with the relevant Harvesting Plan.  In the event Buyer conducts harvesting
operations in violation of the relevant Harvesting Plan or outside the scope of
the relevant Harvesting Plan, then Seller shall be entitled to pursue all
remedies available at law for timber trespass.

 

4.4           Saw Log Disposition.  Buyer will coordinate the harvest of Saw Log
timber from Actual Designated Tracts in conjunction with its Pulpwood harvesting
operations and will separate Saw Logs from Buyer’s harvested Pulpwood.  Seller
shall be responsible for the merchandising and delivery of such Saw Logs and
bear the expenses and be entitled to all proceeds associated therewith.  Buyer
and Seller shall cooperate to ensure that Saw Log removal is accomplished in an
efficient manner without undue interference with Buyer’s Pulpwood harvesting
operations.

 

5.             Prices and Payment. 

 

5.1           Prices.  Buyer shall pay Seller for all Timber purchased by Buyer
in an amount equal to the then current applicable Product Price.

 

5.2           Payment.  Promptly after harvest all Qualifying Timber shall be
weighed at the Mill or at one of Buyer’s remote woodyards.  Buyer shall provide
Seller on a weekly basis with a settlement statement that shows the date,
species and net tonnage for each load, and shall pay Seller each week for all
Timber weighed-in or scaled during the previous week.  The equipment used for
the weighing of Timber shall be maintained by Buyer in good and accurate working
order in accordance with all applicable laws and regulations and prudent
practice.  Seller shall

 

--------------------------------------------------------------------------------


 

have the right to check and audit said equipment at any time upon reasonable
notice to Buyer.  Payments made after twenty (20) days from the date of delivery
shall be considered past due (“Past Due”).  For payments that are Past Due,
Buyer shall pay interest at a rate per annum equal to the daily prime rate as
reported in the Wall Street Journal plus four percent (4%) for each day that the
payments are Past Due.  Such interest shall be calculated daily on the basis of
a year of 365 days and the actual number of days for which interest is due.  If
at any time during the Term there are any payments outstanding to Seller that
are Past Due, then, in addition to any other remedies it may have hereunder,
Seller may suspend harvesting by Buyer (or deliveries by Seller to the Mill, if
applicable) until such time as all Past Due payments have been paid in full.

 

6.             Indemnity.

 

6.1           Indemnification by Seller.  Seller shall defend, indemnify and
hold Buyer harmless from and against any and all claims, liabilities, costs or
damages (including without limitation reasonable attorneys fees and court costs
through all appeals) arising out of personal injury, death or property damage
arising from (i) Seller’s ownership, operation and/or maintenance of the
Timberlands, and (ii) the performance or non-performance by Seller of its
obligations hereunder.

 

6.2           Indemnification by Buyer.  Buyer shall defend, indemnify and hold
Seller harmless from and against any and all claims, liabilities, costs or
damages (including without limitation reasonable attorneys fees and court costs
through all appeals) arising out of personal injury, death or property damage
arising from (i) Buyer’s harvesting operations on the Timberlands, and (ii) the
performance or non-performance by Buyer of its obligations hereunder.

 

(a)           Survival.  The provisions of this Section 6 shall survive the
expiration or earlier termination of this Agreement.

 

--------------------------------------------------------------------------------


 

7.             Force Majeure.

 

7.1           Effect of Force Majeure.  Except for the obligation of a party to
make payments required hereunder, the parties shall be excused from performing
any of their respective obligations under this Agreement and shall not be liable
in damages or otherwise on account of the non-performance of any such
obligation, for so long as and to the extent that such party is unable to
perform such obligation as a result of any Force Majeure Event.

 

7.2           Mitigation and Notice.  The occurrence of a Force Majeure Event
shall not relieve a party of its obligations and liability hereunder to the
extent such party fails to use commercially reasonable efforts to remove the
cause and remedy or mitigate the effects of the Force Majeure Event if, with
commercially reasonable efforts, such party could have removed such cause or
remedied or mitigated such effects.  In addition, no Force Majeure Event shall
relieve a party of its obligations or liability hereunder unless such party
shall give notice (including a reasonable description of such Force Majeure
Event) to the other party as soon as reasonably possible and in any event within
twenty (20) days of the occurrence of such Force Majeure Event. Upon request,
the party whose obligations were suspended shall provide the other party with a
plan for remedying the effects of such Force Majeure Event.

 

7.3           Failure to Give Notice.  A failure to give notice under
Section 7.2 above “as soon as reasonably possible” will not affect the rights
and obligations of the party whose obligations are suspended except if, and only
to the extent that, the party which was entitled to receive such notice was
actually and materially prejudiced as a result of such failure.

 

7.4           Force Majeure Event Affecting Actual Designated Tracts.  If either
party becomes aware of a Force Majeure Event that makes a portion of any Actual
Designated Tract unavailable for harvesting by Buyer in accordance with the
schedule contemplated by the

 

--------------------------------------------------------------------------------


 

parties, then it shall promptly notify the other party and Seller shall promptly
designate and make available for harvesting such other portions of the
Timberlands as shall be necessary to satisfy its obligations under this
Agreement.  If the Seller is unable to designate sufficient portions of the
Timberlands to satisfy its obligations under this Agreement, then the provisions
of Section 7.5 shall apply to the unsatisfied obligations occasioned by such
Force Majeure Event.

 

7.5           Volume Reduction Based on Force Majeure Event.  If the party that
becomes subject to a Force Majeure Event (the “Affected Party”) reduces the
volume of Timber to be purchased or sold due to a Force Majeure Event (the
amount of such reduction, the “Reduction Amount”), the Affected Party shall give
written notice to the other party (the “Non-Affected Party”) of such reduction
and the effective date thereof.  If such reduction continues in effect for a
period of sixty (60) days or more, the Non-Affected Party shall then have the
right, in the case of Seller, to sell all or part of the Reduction Amount of
such Timber not purchased by Buyer to another buyer or buyers, and in the case
of Buyer, to purchase all or part of the Reduction Amount of Timber not sold by
Seller from another seller or sellers, subject to the following:

 

(i)                                     The Non-Affected Party shall not enter
into any contract for any such sale or purchase for a term longer than one
(1) year’s duration.

 

(ii)                                  The Non-Affected Party shall give the
Affected Party written notice of each such contract, including the volume sold
or purchased thereunder and the term thereof.

 

--------------------------------------------------------------------------------


 

(iii)                               The annual volume commitment of the
Non-Affected Party for Timber as specified herein shall be reduced by such
volume sold or purchased under such contract for the duration thereof.

 

7.6           Harvest Volume Variances.  Following the determination by Seller
and Buyer of the Actual Designated Tracts for a given Harvesting Year in
accordance with Section 3.1.2.2, Seller and Buyer shall be deemed to have
satisfied the volume requirements of Section 2.2 in respect of such Harvest Year
regardless of whether Buyer actually harvests the volumes contemplated by
Section 2.2 where harvesting shortfalls arise from (i) variances between actual
timber volume and the inventory volumes of such Actual Designated Tracts; or
(ii) operational constraints associated with Buyer’s adherence to Sustainable
Forestry Practice Standards or applicable Forestry Best Management Practices as
promulgated by the Tennessee Department of Agriculture Division of Forestry or
any successor agency or standards thereto.  In the event that Buyer’s harvest
volumes exceed the minimum volume requirements for any Harvest Year as specified
in Section 2.2, such excess harvest volume shall directly offset the
corresponding volume requirement for the subsequent Harvest Year.

 

--------------------------------------------------------------------------------


 

8.             Pay or Take

 

8.1           Seller Responsibility.   Seller agrees to sell , subject to Force
Majeure, and Buyer agrees to purchase, subject to Force Majeure, the Annual
Volumes of Products to be produced under the direction of Seller during each
Calendar Year as determined in Section 2.3 (c).  If for any Calendar Year,
Seller fails for any reason other than Force Majeure to tender to Buyer at least
ninety percent (90%) of the designated Annual Volumes of Products, Seller will
pay Buyer at a rate of $15.00 per ton multiplied by the difference between (x)
ninety percent (90%) of the Annual Volumes of Products for the applicable
Calendar Year minus (y) the volume of Products actually tendered by Seller
during such Calendar Year, as liquidated damages and not as a penalty, and Buyer
shall have no further claim for damages on account of such shortfall in the
delivery of the Annual Volumes.  Payment shall be made by Seller to Buyer on
demand no later than fifteen (15) days from Buyer’s written request for such
payment.  Notwithstanding the foregoing, :  (i) if adverse weather conditions
during the last ninety (90) days of any Calendar Year prevent Buyer from
purchasing the Annual Volumes of Natural Hardwood or Pine Pulpwood for said
Calendar Year, the payments provided for in this Section 8.1 shall not apply
unless and to the extent said volumes (together with any volumes required with
respect to the first quarter of the following Calendar Year) are not purchased
on or before March 31 of the following Calendar Year.

 

8.2           Buyer Responsibility.  If for any Calendar Year, Buyer fails for
any reason other than Force Majeure to purchase at least ninety percent (90%) of
the Annual Volumes of Products from Seller, then Buyer shall pay Seller for the
shortage at a rate of $15.00 per ton multiplied by the difference between (x)
ninety percent (90%) of the Annual Volumes of

 

--------------------------------------------------------------------------------


 

Products for the applicable Calendar Year minus (y) the volume of Products
actually purchased by Buyer hereunder during such Calendar Year, as liquidated
damages and not as a penalty, and Seller shall have no further claim for damages
on account of Buyer’s failure to purchase the Annual Volumes.  Payment shall be
made by Buyer to Seller on demand no later than fifteen (15) days from Seller’s
written request for such payment.

 

8.3           Additional Terms.  Subject to the terms of Section 7 above, any
payments made pursuant to this Section 8.3 shall be calculated separately for
Pine Pulpwood and Hardwood Pulpwood.  If this Agreement is in termination at a
time other than the beginning or end of a calendar year, the Annual Volumes for
purposes of calculating such shortage payment for either party will be prorated
equitably.

 

9.             Term and Termination.

 

9.1           Term.  This Agreement shall expire on December 31, 2016, unless
this Agreement is sooner terminated for cause pursuant to Section 9.3 hereof, or
unless this Agreement is extended as provided in Section 9.2 (the “Term”).

 

9.2           Extension of Term.               Provided that Buyer shall not
then be in default under this Agreement, the Term of this Agreement may be
extended at the option of Buyer for one (1) additional three (3) year term,
which extension term shall commence concurrently with the expiration of the
initial term, upon the same terms and conditions as contained in this
Agreement.  In the event that Buyer desires to extend this Agreement pursuant to
the above extension option, it shall give written notice of such desire to
extend the Term to Seller no later than January 1, 2016.

 

9.3           Termination for Cause.  This Agreement shall immediately terminate
if any one of the following events (each, a “default”) has occurred and is
continuing on the tenth (10th) day

 

--------------------------------------------------------------------------------


 

after receipt of notice of an intent to cancel by reason of such default (each,
an “Event of Default”):

 

(a)           Breach of any other term of this Agreement, which breach is not
cured within twenty (20) days after receipt of written notice thereof; or

 

(b)           Insolvency or the filing by or against Seller or Buyer of a
petition in bankruptcy (which, in the event of an involuntary bankruptcy, is not
dismissed within sixty (60) days from the date of its commencement), or
appointment by a court of a temporary or permanent receiver, trustee or
custodian.

 

9.4           Effect of Termination.  Termination shall not relieve a defaulting
party of any liability to the nondefaulting party for breach of its obligations
hereunder.

 

10.           Dispute Resolution.  Disputes under this Agreement shall be
resolved as follows, it being understood that each party shall work in good
faith at each step of the process to try to resolve the dispute as expeditiously
and fairly as possible:

 

(a)           The appropriate responsible persons from Seller and Buyer shall
meet and seek amicably to resolve all differences.

 

(b)           If any material difference remains unresolved ten (10) Business
Days after the start of the process referenced in Subsection 10(a), or such
longer period as the persons referenced in Subsection 10(a) shall have agreed,
then the parties shall submit such matter to arbitration, pursuant to the
Rules of Commercial Arbitration of the American Arbitration Association.  Any
such arbitration shall be conducted by a single arbitrator, whose decision shall
be final.  The parties shall first attempt to agree on the selection of the
arbitrator, and, if they

 

--------------------------------------------------------------------------------


 

cannot agree within fourteen (14) days after it becomes necessary to submit the
dispute to arbitration, either party may request the American Arbitration
Association to appoint the arbitrator.  In all cases, the arbitrator shall be a
person knowledgeable about sales of timber in the Market Region.  The arbitrator
shall be instructed to schedule all proceedings so that, if possible, a decision
may be reached and communicated to the parties within forty-five (45) days after
the appointment of the arbitrator.  All expenses of the arbitration shall be
divided equally between the parties, except that each party shall bear the
expense of its own counsel and the expense of the preparation of its
presentation.  Seller and Buyer shall provide to the arbitrator such information
as the arbitrator shall reasonably request to facilitate the determinations to
be made by the arbitrator hereunder.

 

(c)           Notwithstanding the existence of a dispute or the progress of the
arbitration proceeding, but subject to the terms of Section 5.2 above, the
parties shall continue to perform their respective obligations under this
Agreement during such period.  To the extent that this Agreement provides for
specific performance or other equitable remedies for a particular violation, and
with respect to the ability of Seller to suspend Buyer’s harvesting operations
pursuant to Section 4.3 and the ability of Seller to suspend Buyer’s harvesting
operations (or deliveries by Seller to the Mill, if applicable) pursuant to
Section 5.2, this Section 10 shall not apply, it being the intent that the
aggrieved party be able to bring the matter to court to seek enforcement as soon
as possible.  Further, this Section 10 shall not preclude any party from seeking
injunctive relief or such other interim equitable remedies as may be required to
preserve any claims hereunder.

 

--------------------------------------------------------------------------------


 

11.           Assignment.

 

11.1         Assignment by Seller.

 

(a)           Except as provided in this Section 11.1, this Agreement may not be
assigned by Seller in whole or in part.  Notwithstanding the foregoing, at any
time during the Term, Seller may assign this Agreement (i) to any lender or
lenders as security for obligations to such lender or lenders in respect to
financing arrangements of Seller or any Affiliate thereof with such lender or
lenders, or (ii) upon prior written notice to Buyer, to any Person that is and
at all times remains an Affiliate of Seller or that merges or consolidates with
or into Seller or that acquires all or substantially all of the Timberlands.

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary, Buyer and Seller acknowledge and agree that Seller shall not be
prohibited from selling all or any portion of the Timberlands, provided that any
such sale of the Timberlands shall be made subject to the terms of this
Agreement and the obligation to supply the applicable portion of Timber volumes
required hereunder.  Upon any sale of a portion of the Timberlands, the
purchaser of said portion of the Timberlands (“New Owner”) shall assume the
obligation to supply a portion of the Timber volumes to be supplied hereunder,
said portion of the Timber volumes (“Assumed Volume”) to be agreed to by Seller
and said New Owner, subject to Buyer’s consent to such volume allocation, which
consent shall not be unreasonably withheld or delayed.  Upon such assumption by
said New Owner, Seller’s obligations to supply Timber hereunder shall be reduced
by the volumes assumed by said New Owner, and Seller shall thereafter have no
obligation or liability with respect to said assumed volumes or with respect to
the portion of the Timberlands so conveyed.  At the request of Seller, upon any
such sale to a New Owner Buyer shall execute an amendment to this Agreement
acknowledging the foregoing.  Furthermore, upon request of Seller or Buyer, upon
such sale to a New Owner, Buyer and such New Owner shall enter into a separate
Stumpage Agreement on the same terms and conditions as contained in this

 

--------------------------------------------------------------------------------


 

Agreement (or such other terms as Buyer and such New Owner shall mutually agree)
except for the portion of the Timberlands covered thereby and the volume of
Timber to be supplied thereunder.  In the event Buyer objects to any proposed
Assumed Volume, Buyer shall provide written notice of the same to Seller within
fifteen (15) days of notice to Buyer of said proposed Assumed Volume (“Objection
Notice”), said Objection Notice to include a detailed explanation of the basis
for said objection.  Failure by Buyer to timely provide said Objection Notice
shall be deemed to constitute the consent of Buyer to said proposed Assumed
Volume.  In the event Buyer timely provides an Objection Notice, Seller shall
have the option of (i) revising said proposed Assumed Volume, in which case
Buyer shall have the further right to object by providing a new Objection Notice
as provided above or (ii) retaining the Valuation Consultant to determine
whether the proposed Assumed Volume is reasonable.  In the event the Valuation
Consultant is so retained and determines that said proposed Assumed Volume is
reasonable, Buyer shall be deemed to have consented to said Assumed Volume and
shall pay all costs and expenses of said Valuation Consultant.  Otherwise, said
costs and expenses shall be paid by Seller.  Notwithstanding the foregoing,
Seller may convey during the Term hereof up to 7,000 acres of the Timberlands
free and clear of the obligations of this Agreement (the “Exempt Acres”),
provided that Seller is able to supply the volume of Timber required to be
supplied hereunder from the remaining portion of the Timberlands.  Buyer agrees
to execute any and all documentation requested by Seller in order to evidence
the release of the Exempt Acres from this Agreement.

 

11.2         Assignment by Buyer.  Except as provided in this Section 11.2, this
Agreement may not be assigned by Buyer in whole or in part.  Notwithstanding the
foregoing, at any time during the Term, Buyer may assign this Agreement (a) to
any lender or lenders as security for

 

--------------------------------------------------------------------------------


 

obligations to such lender or lenders in respect of financing arrangements of
Buyer or any affiliate thereof with such lender or lenders, or (b) upon prior
written notice to Seller, to any Person that is and at all times remains an
affiliate of Buyer or that merges or consolidates with or into Buyer or that
acquires all or substantially all of the assets or stock of Buyer.

 

12.           Publicity.  This Agreement is confidential and no party shall
issue press releases or engage in other types of publicity of any nature dealing
with the commercial and legal details of this Agreement without the other
party’s prior written approval.  However, approval of such disclosure shall be
deemed to be given to the extent such disclosure is required to comply with
Applicable Laws, governmental rules, regulations or other governmental
requirements, or in connection with any financing arrangements of such party. 
In such event, the publishing party shall, to the extent reasonably practicable,
furnish, in advance, a copy of such proposed disclosure, to the other party.

 

13.           Headings.  The headings contained in this Agreement are for
convenience only and should not be construed to limit or expand any terms
otherwise provided.

 

14.           Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and personally delivered or sent by
regular U.S. certified mail, telecopy or Federal Express (or similar type of
overnight delivery) to the applicable party at the address indicated below:

 

If to Buyer:

 

Wickliffe Paper Company

 

 

1724 Westvaco Road

 

 

Wickliffe, Kentucky 42087

 

--------------------------------------------------------------------------------


 

 

 

 

With a copy to:

 

Bernie F. Coyle

 

 

3901 Mayfield Road

 

 

Wickliffe, Kentucky 42087

 

 

Telecopier No.  270-335-6240

 

 

Telephone No.  270-335-6241

 

 

 

and

 

Greg Hansrote

 

 

1724 Westvaco Road

 

 

Wickliffe, Kentucky 42087

 

 

Telecopier No.  270-335-4110

 

 

Telephone No.  270-335-4587

 

 

 

If to Seller:

 

 

Scioto Land Company, LLC

 

 

 

c/o Tolleson Land & Timber, Inc.

 

 

 

P.O. Box 970

 

 

 

Perry, Georgia 31069

 

 

 

 

 

 

 

Attn.: Robert G. Chambers

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

Mazursky & Dunaway LLP

 

 

 

Monarch Tower, Suite 2400

 

 

 

3424 Peachtree Road

 

 

 

Atlanta, Georgia 30326-1118

 

 

 

 

 

 

 

Attn: C. Glenn Dunaway,Esq.

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section.  Notice shall be deemed received when (i) hand delivered;
(ii) sent, after receipt of confirmation or answer back if sent by telecopy;
(iii) five Business Days after deposit in the U.S. mails, postage prepaid, for
certified mail; and (iv) one Business Day after delivery to Federal Express (or
similar type of overnight delivery), properly addressed to the applicable party.

 

15.           Partial Illegality.  If any provision, or part of a provision, of
this Agreement is held to be invalid or unenforceable under any Applicable Law,
then the parties shall use all commercially reasonable efforts to replace the
invalid or unenforceable provision by a provision that, to the

 

--------------------------------------------------------------------------------


 

extent permitted by Applicable Law, achieves the purposes intended under the
original provision and to allow the parties to have the intended benefit of
their bargain.  If it cannot be so reformed, it shall be omitted.  The balance
of this Agreement shall remain valid and unchanged and in full force and effect.

 

16.           Waiver of Compliance.  Any delay or omission on the part of either
party to this Agreement in requiring performance by the other party hereunder or
in exercising any right hereunder shall not operate as a waiver of any provision
of this Agreement or of any right or rights hereunder.  Further, any failure by
either party to enforce at any time any term or condition under this Agreement
shall not be considered a waiver of that party’s right thereafter to enforce
each and every term and condition of this Agreement.

 

17.           Amendments and Waivers.  This Agreement may not be terminated,
amended, supplemented, waived or modified orally, but only by a document in
writing signed by the party against which the enforcement of such termination,
amendment, supplement, waiver or modification is sought.

 

18.           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same document.  All signatures need not be on the same counterpart.

 

19.           Estoppel Certificates.  Either party shall, at no cost to the
requesting party, from time to time, upon twenty (20) days prior request by the
other party, execute, acknowledge and deliver to

 

--------------------------------------------------------------------------------


 

the requesting party a certificate signed by an officer of the certifying party
stating that this Agreement is unmodified and in full force and effect (or, if
there have been modifications, that this Agreement is in full force and effect
as modified, and setting forth such modifications) and the dates through which
payments have been made, and either stating that to the knowledge of the signer
of such certificate no default exists under this Agreement or specifying each
such default to which the signer has knowledge.

 

20.           Prevailing Party.  If either party brings any proceeding for the
judicial or other interpretation, enforcement, termination, cancellation or
rescission of this Agreement, or for damages for the breach thereof, the
prevailing party in any such proceeding or appeal thereon shall be entitled to
its reasonable attorneys’ fees and court and other reasonable costs incurred, to
be paid by the losing party as fixed by the court in the same or a separate
proceeding, and whether or not such proceeding is pursued to decision or
judgment.  The terms and provisions of this Section 20 shall survive the
expiration or earlier termination of this Agreement.

 

21.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and merges all prior discussions and negotiations between the parties.  None of
the parties shall be bound by any conditions, definitions, representations, or
warranties with respect to the subject matter of this Agreement other than as
expressly set forth above.

 

22.           Third Party Beneficiaries.  Except as hereinafter provided, this
Agreement is intended to be solely for the benefit of the parties thereto and
their permitted assigns and is not intended to and shall not confer any rights
or benefits on any third party not a signatory hereto. 

 

--------------------------------------------------------------------------------


 

23.           Memorandum of Contract.  At the request of any party hereto, a
Memorandum of this Agreement shall be recorded in the recording offices of each
and every County in which the Timberlands are located.

 

24.           Insurance.  In the event that Buyer retains any third party
contractor to conduct harvesting operations on the Timberlands, said third party
contractor shall, before conducting any operations, obtain and maintain the
following types of insurance, in addition to any other insurance required by
law:  (a) Worker’s Compensation and, to the extent the same is reasonably
commercially obtainable, Employer’s Liability Insurance, fully covering all
operations; (b) Comprehensive Vehicle Liability Insurance, including owned,
hired and non-owned vehicles, with limits of not less than $1,000,000 single
occurrence and $1,000,000 cumulative bodily injury liability; and (c)
Comprehensive General Liability Insurance, including all contractual liability
hereunder, with limits of not less than $1,000,000 single occurrence and
$1,000,000 cumulative bodily injury liability.  Prior to the beginning of any
harvesting operations hereunder, evidence of all such insurance shall be
furnished to Seller, and such insurance shall provide for at least thirty (30)
days notice to Seller of cancellation of such insurance policies.  All such
insurance policies shall name Seller as an additional insured.

 

24.1         Sustainable Forestry Initiative.  Seller shall continue to manage
the Timberlands in accordance with the Sustainable Forestry Initiative during
the Term of this Agreement.  From time to time it may be necessary to agree upon
a recognized successor or alternative standard to the Sustainable Forestry
Initiative, which shall be negotiated in good faith to reflect changes or
developments in the evolution of widely accepted industry standards.  In the
future, Seller agrees to provide from time to time at Buyer’s request
third-party verification of its compliance

 

--------------------------------------------------------------------------------


 

with such a standard on the portion of the Actual Designated Tracts from which
Timber is then being harvested.

 

--------------------------------------------------------------------------------


 

Executed under seal as of the date first set forth above.

 

 

WICKLIFFE PAPER COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Peter H.Vogel

 

 

Name:

Peter H. Vogel

 

 

Title:

President

 

 

 

 

 

 

 

CLYNELISH, LLC

 

 

 

 

By:

SCIOTO LAND COMPANY, LLC, its sole member

 

 

 

 

By:

Tolleson-Knox Land Management Company, LLC, Manager

 

 

 

 

 

By:

/s/ Robert G. Chambers

 

 

Name:

Robert G. Chambers

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------